

EMPLOYMENT AGREEMENT
 
Bryan Hartin
 
EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 10, 2012 (the
“Effective Date”), by and between Iridium Communications, Inc., (the “Company,”
and together with its subsidiaries, the “Company Group”), and Bryan Hartin
(“Executive”) and, together with the Company, the “Parties”).
 
WHEREAS, the Company desires to employ Executive pursuant to the terms,
provisions and conditions set forth in this Agreement;
 
WHEREAS, Executive desires to be employed on the terms hereinafter set forth in
this Agreement; and
 
WHEREAS, Executive acknowledges that (i) Executive’s employment with the Company
will provide Executive with trade secrets of, and confidential information
concerning, the Company Group; and (ii) the covenants contained in this
Agreement are essential to protect the business and goodwill of the Company
Group.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:
 
1.         At-Will Employment.  Executive will be employed by the Company on an
at-will basis, meaning either the Company or Executive may terminate Executive’s
employment at any time, with or without Cause or advanced notice.  Executive’s
rights to compensation following a termination of employment will be only as set
forth in Section 8 below.
 
2.         Position and Duties.  Executive will serve as the Company’s Executive
Vice President, Sales and Marketing.  Executive will perform  duties customary
to such position, and as reasonably assigned to him, from time to time, by the
Company’s Chief Executive Officer (the “CEO”), to whom Executive will report. 
Executive will devote Executive’s full business time and attention to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services, either directly or
indirectly; provided, that nothing herein will preclude Executive from (i) with
the prior written consent of the CEO, serving on the board of directors of other
for-profit companies that do not compete with the Company Group, (ii) serving on
civic or charitable boards or committees, and (iii) managing personal
investments, so long as all such activities described in (i) through (iii)
herein do not materially interfere with the performance of Executive’s duties
and responsibilities under this Agreement.
 
3.         Cash Compensation.
 
(a)        Base Salary.  Executive’s initial base salary under this Agreement
will be earned at an annualized rate of $300,000.00 (or $12,500 on a
semi-monthly basis) (the “Base Salary”), less standard payroll deductions and
withholdings.  Executive will be paid in accordance with Company practice and
policy.  Executive’s Base Salary will be reviewed and adjusted from time to time
by the Board or a duly authorized committee.
 
 

1.



 
(b)       Retention Bonuses.  Executive is eligible for a retention bonus of
$50,000, less standard payroll deductions and withholdings, based on his
continuous performance of services to the Company for thirty (30) days following
the Effective Date of this Agreement, paid on December 31, 2012.  If Executive’s
employment with the Company ends for any reason prior to the thirtieth day,
Executive is not eligible for the $50,000 retention bonus, or any prorated
portion thereof.  Executive is eligible for an additional retention bonus of
$25,000, less standard payroll deductions and withholdings, based on his
continuous performance of services to the Company for one (1) year following the
Effective Date of this Agreement, paid on December 31, 2013.  If Executive’s
employment with the Company ends for any reason prior to the one year
anniversary of the Effective Date, Executive is not eligible for the $25,000
retention bonus, or any prorated portion thereof.  
 
(c)        Annual Bonus.  Subject to the achievement of the applicable
performance goals determined by the Company and Executive’s continued service
through the bonus payment date, Executive will be eligible to earn an annual
bonus (the “Annual Bonus”) with a target amount equal to sixty percent (60%) of
the Base Salary (the “Target Bonus”).  If Executive leaves the employ of the
Company prior to payment of any Annual Bonus, he is not eligible for an annual
bonus, prorated or otherwise, except as expressly contemplated in Section 8
below. The Annual Bonus earned for any given year will be paid to Executive on
the date on which annual bonuses are paid to all other senior executives of the
Company, but in no event later than March 15 of the year following the year in
which Executive’s right to the Annual Bonus is no longer subject to a
substantial risk of forfeiture, so as to comply with Treasury Regulation Section
1.409A-1(b)(4).
 
(d)       Stock Option.  Subject to approval of the Board or a duly authorized
committee thereof, Employee will be issued an option to purchase 135,000 shares
of the Company’s common stock pursuant and subject to the Company’s 2012 Equity
Incentive Plan (“Plan”) and the Company’s standard form of Stock Option
Agreement (“Stock Agreement”) between the Executive and the Company (the
“Option”).  Subject to the approval of the Board (or the committee), the Option
will vest and become exercisable according to the following schedule: 25% will
vest as of one year from the date of issuance, and the remaining 75% of the
shares will then vest in equal installments at the end of each quarter
thereafter over the following three years, subject to continuous employment (as
defined in the Plan) with the Company on such dates.  Executive will not be
eligible for an additional equity incentive grant until the 2014 calendar year. 
 
4.         Company Policies and Benefits.  The employment relationship between
the parties will also be subject to the Company Group’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company Group’s sole discretion.  Executive will be eligible to
participate in the employee benefit plans of the Company Group on a basis no
less favorable than such benefits are provided by the Company Group from time to
time to the Company Group’s other senior executives.  All matters of eligibility
for coverage or benefits under any benefit plan will be determined in accordance
with the provisions of such plan or program.  The Company Group reserves the
right to change, alter, or terminate any benefit plan in its sole discretion.
Notwithstanding the foregoing, in the event that the terms of this Agreement
differ from or are in conflict with the Company Group’s general employment
policies or practices, this Agreement will control.
 
 

2.



 
5.         Vacation.  Executive will be eligible to accrue up to four (4) weeks
paid vacation during each year, administered in accordance with the Company
Group’s vacation policy.  Executive will also be entitled to all paid holidays
and personal days given by the Company Group to its senior executives,
administered in accordance with the Company Group’s holiday and personal days
policies. 
 
6.         Expense Reimbursement.  Executive will be eligible to receive prompt
reimbursement for all travel and business expenses reasonably incurred and
accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company Group) in performing services
hereunder. For the avoidance of doubt, to the extent that any reimbursements
(including any taxable benefits reimbursements) are subject to the provisions of
Section 409A of the Code: (a) to be eligible to obtain reimbursement for such
expenses Executive must submit expense reports within 45 days after the expense
is incurred, (b) any such reimbursements will be paid no later than December 31
of the year following the year in which the expense was incurred, (c) the amount
of expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (d) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.
 
7.         Indemnification; D&O Coverage.  The Company Group, and its successors
and/or assigns, will indemnify and defend Executive to the fullest extent
permitted by the By-Laws and Certificate of Incorporation of the Company with
respect to any claims that may be brought against Executive arising out of any
action taken or not taken in Executive’s capacity as an officer or director of
any member of the Company Group.  In addition, Executive will be covered as an
insured in respect of Executive’s activities as an officer and director of any
member of the Company Group by the Company’s Directors and Officers liability
policy or other comparable policies obtained by the Company’s successors, to the
fullest extent permitted by such policies.  The Company Group’s indemnification
obligations hereunder will remain in effect following the Executive’s
termination of employment with the Company Group. 
 
8.         Termination of Employment.  Executive’s employment may be terminated
under the following circumstances:
 
(a)        Death.  Executive’s employment will terminate upon Executive’s death.
 Upon any such termination, Executive’s estate will be entitled to receive his
Base Salary through the date of termination (the “Accrued Salary”) and (B) any
other earned but unpaid wages (together, the “Accrued Amounts”).  The Accrued
Amounts will be timely paid following the date of termination in accordance with
applicable laws.  All other benefits, if any, due to Executive’s estate
following Executive’s termination due to death will be determined in accordance
with the plans, policies and practices of the Company Group; provided, that
Executive’s estate will not be entitled to any payments or benefits under any
severance plan, policy or program of the Company Group.  Executive’s estate will
not accrue any additional compensation (including any Base Salary or Annual
Bonus) or other benefits under this Agreement following such termination of
employment.
 
 

3.



 
(b)       Disability.  The Company may terminate Executive’s employment for
Disability.  “Disability” will mean Executive’s inability, due to physical or
mental incapacity, to perform his duties under this Agreement with substantially
the same level of quality as immediately prior to such incapacity for a period
of ninety (90) consecutive days or one hundred twenty (120) days during any
consecutive six (6) month period.  This definition will be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, and other applicable law.  In conjunction with determining
Disability for purposes of this Agreement, Executive hereby (i) consents to any
such examinations which are relevant to a determination of whether Executive is
mentally and/or physically disabled, and (ii) agrees to furnish such medical
information as may be reasonably requested.  Upon any such termination,
Executive will be entitled to receive payment of the Accrued Amounts.  All other
benefits, if any, due to Executive following Executive’s termination by the
Company for Disability will be determined in accordance with the plans, policies
and practices of the Company Group; provided, that Executive will not be
entitled to any payments or benefits under any severance plan, policy or program
of the Company Group.  Executive will not accrue any additional compensation
(including any Base Salary or Annual Bonus) or other benefits under this
Agreement following such termination of employment.
 
(c)        Termination for Cause; Voluntary Termination.  At any time, (i) the
Company may terminate Executive’s employment for “Cause” (as defined below) by
Notice of Termination (as defined in Section 8(e)) specifying the grounds for
Cause in reasonable detail, and (ii) Executive may terminate Executive’s
employment “voluntarily” (that is, other than by death, Disability or for Good
Reason, in accordance with Section 8(a), 8(b) or 8(d), respectively); provided,
that Executive will be required to give at least thirty (30) days advance
written notice to the Company of such termination.  “Cause” will mean
Executive’s:  (A) material breach of this Agreement, including the willful
failure to substantially perform his duties hereunder; (B) willful failure to
carry out, or comply with, in any material respect, any lawful and reasonable
directive of the Board, not inconsistent with the terms of this Agreement; (C)
commission at any time of any act or omission that results in, or that may
reasonably be expected to result in, a conviction, plea of guilty or no contest
or imposition of unadjudicated probation for any felony or crime involving moral
turpitude; (D) unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s premises or while performing Executive’s
duties and responsibilities hereunder; (E) breach of any written policies or
procedures of the Company Group that are applicable to Executive and that have
previously been provided to Executive, which breach causes or is reasonably
expected to cause material economic harm to any member of the Company Group; or
(F) commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct, or breach of fiduciary duty against the Company or any of
its affiliates (or any of their respective predecessors or successors), which,
for the avoidance of doubt, will not include any good faith disputes regarding
immaterial amounts that relate to Executive’s expense account, reimbursement
claims or other de minimis matters; provided, however, that in the case of (A),
(B) or (E) above, if any such breach or failure is curable, Executive fails to
cure such breach or failure to the reasonable satisfaction of the Board within
fifteen (15) days of the date the Company delivers written notice of such breach
or failure to Executive.  For purposes of this Agreement, no act or failure to
act by Executive will be considered “willful” unless such act is done or failed
to be done intentionally and in bad faith.
 
 

4.



 
Upon the termination of Executive’s employment pursuant to this Section 8(c),
Executive will be entitled to receive payment of the Accrued Amounts.  All other
benefits, if any, due to Executive following Executive’s termination of
employment pursuant to this Section 8(c) will be determined in accordance with
the plans, policies and practices of the Company Group; provided, that Executive
will not be entitled to any payments or benefits under any severance plan,
policy or program of the Company Group.  Executive will not accrue any
additional compensation (including any Base Salary or Annual Bonus) or other
benefits under this Agreement following such termination of employment.
 
(d)       Termination for Good Reason or Without Cause.  At any time, (i)
Executive may terminate Executive’s employment for “Good Reason” (as defined
below), provided the Company has not previously notified him of its intent to
terminate his employment for Cause and (ii) the Company may terminate
Executive’s employment without Cause (that is, other than by death, Disability
or for Cause, in accordance with Section 8(a), 8(b) or 8(c), respectively). 
“Good Reason” will mean the occurrence, without Executive’s prior written
consent, of any of the following events:  (A) a material reduction in the nature
or scope of Executive’s responsibilities, duties and/or authority; provided,
that a change in job position (including a change in title) will not be deemed a
“material reduction” in and of itself unless Executive’s responsibilities,
duties and/or or authority are materially reduced; (B) a material reduction in
Executive’s then-current Base Salary, which the Company and Executive agree is
at least 10% of Executive’s then-current Base Salary; provided, that a reduction
in Base Salary will not be “Good Reason” to the extent that the salary reduction
is made as part of a broader salary reduction program of the Company Group
affecting a majority of similarly situated employees; (C) a material reduction
in the responsibilities, duties and/or authority of the supervisor to whom
Executive is required to report; (D) the relocation of Executive’s primary
office to a location that increases Executive’s one-way commute by more than
sixty (60) miles; or (E) any other material breach by the Company of a material
term of this Agreement, including but not limited to a breach of Section
10(d)(iii) by failing to cause any successor to the Company to expressly assume
and agree to perform in all material respects this Agreement; provided, that any
such event described in (A) through (E) above will not constitute Good Reason
unless Executive delivers to the Company a Notice of Termination for Good Reason
within ninety (90) days after the initial existence of the circumstances giving
rise to Good Reason, and within thirty (30) days following the receipt of such
Notice of Termination for Good Reason the Company has failed to reasonably cure
the circumstances giving rise to Good Reason, and Executive resigns from all
positions he then-holds with the Company Group effective not later than six (6)
months following the initial existence of the circumstances giving rise to Good
Reason.
 
Upon the termination of Executive’s employment hereunder pursuant to this
Section 8(d), and provided such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definitions thereunder, a “Separation From Service”),
Executive will receive (A) the Accrued Amounts, and, (B) subject to Executive’s
execution, delivery and non-revocation of an effective release of all claims
against the Company Group substantially in the form attached hereto as Exhibit A
(the “Release”) within the sixty (60) day period following the date of
Executive’s Separation From Service, the following severance benefits
(collectively, the “Severance Benefits”): 
 
(i)         an amount equal to 12 months of Executive’s then-current Base
Salary, ignoring any decrease in Base Salary that forms the basis for Good
Reason, paid in equal installments on the Company’s normal payroll schedule over
the 12 month period immediately following the date of Separation From Service
(the “Severance Period”), except as set forth below (the “Salary Continuation”).
 
 

5.



 
(ii)        an amount equal to the Annual Bonus for the year of his Separation
from Service that Executive would have earned (had Executive remain employed
through the payment date), based on actual achievement of the designated
performance metrics, pro-rated based on the number of days served in the year of
termination, unless such Separation From Service occurs on or within twelve (12)
months after a Change in Control, in which case the payment under this clause
(ii) will not be pro-rated, in either case, paid in equal installments on the
Company’s normal payroll schedule over the remainder of the Severance Period
from and after the date the Company determines (as part of its determination for
all bonus eligible employees) actual performance and the amount of bonus that
would have been earned based on such performance (which determination date will
be not later than March 15 of the year following the year of performance);
 
(iii)       if Executive is participating in the Company’s employee group health
insurance plans on the date of Separation From Service and subject to Executive
making a timely election to continue such coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, or, if applicable, state or local
insurance laws (“COBRA”), then the Company will pay, directly to the COBRA
carrier, as and when due, the COBRA premiums necessary to continue Executive’s
health insurance coverage in effect for himself and his eligible dependents on
the termination date until the earliest of (A) the month in which the Severance
Period ends, (B) the expiration of eligibility for the continuation coverage
under COBRA, or (C) the date when Executive or his dependents become eligible
for substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums for
the remainder of the COBRA Payment Period, the Company will instead pay
Executive on the first day of each month of the remainder of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”), for the remainder of the COBRA Payment Period.  If Executive becomes
eligible for coverage under another employer's group health plan or otherwise
ceases to be eligible for COBRA during the period provided in this clause,
Executive must immediately notify the Company of such event, and all payments
and obligations under this clause will cease. 
 
(iv)       if such Separation From Service occurs on or within twelve (12)
months after a Change in Control (as defined in the Parent’s 2009 Stock
Incentive Plan), one hundred percent (100%) of Executive’s then-outstanding
equity awards will become vested (and exercisable, as applicable) effective as
of the date of Executive’s Separation from Service. 
 
 

6.



 
All of the Severance Benefits are subject to deductions for applicable tax
withholdings.  No Severance Benefits will be paid prior to the day that is sixty
(60) days following the date of Separation From Service. On the sixtieth (60th)
day following the date of Separation From Service, the Company will pay in a
lump sum the aggregate amount of the cash Severance Benefits that the Company
would have paid Executive through such date had the payments commenced on the
Separation From Service through such sixtieth (60th) day, with the balance paid
thereafter on the applicable schedules described above.
 
All other benefits, if any, due Executive following a termination pursuant to
this Section 8(d) will be determined in accordance with the plans, policies and
practices of the Company Group; provided, that Executive will not be entitled to
any payments or benefits under any severance plan, policy or program of the
Company Group.  Payments under this Agreement are intended to fulfill any
statutory obligation to provide notice or pay in lieu of notice.  Executive will
not accrue any additional compensation (including any Base Salary or Annual
Bonus) or other benefits under this Agreement following such termination of
employment. 
 
(e)        Notice of Termination.  Any termination of the Executive’s employment
by the Company or by Executive will be communicated by written Notice of
Termination to the other Party in accordance with the Notice requirements set
forth in Section 10(e) of this Agreement.  For purposes of this Agreement,
“Notice of Termination” will mean a notice that will indicate the specific
termination provision in this Agreement relied upon and will, to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated.
 
(f)        Board/Committee Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the board of directors (and any
committees thereof) of each of the members of the Company Group.
 
(g)        Taxes.  Notwithstanding any other provision of this Agreement to the
contrary, if payments made or benefits provided pursuant to this Section 8 or
otherwise from the Company Group or any person or entity are considered
“parachute payments” under Section 280G of the Code, then such parachute
payments will be limited to the greatest amount that may be paid to Executive
under Section 280G of the Code without causing any loss of deduction to the
Company Group under such section, but only if, by reason of such reduction, the
net after tax benefit to Executive will exceed the net after tax benefit if such
reduction were not made.  “Net after tax benefit” for purposes of this Agreement
will mean the sum of (i) the total amounts payable to the Executive under
Section 8, plus (ii) all other payments and benefits which the Executive
receives or then is entitled to receive from the Company Group or otherwise 
that would constitute a “parachute payment” within the meaning of Section 280G
of the Code, less (iii) the amount of federal and state income taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing will be paid to Executive (based upon the
rate in effect for such year as set forth in the Code at the time of termination
of Executive’s employment), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by Section
4999 of the Code.  The determination as to whether and to what extent payments
are required to be reduced in accordance with this Section 8(g) will be made at
the Company’s expense by a nationally recognized certified public accounting
firm as may be designated by the Company prior to a change in control (the
“Accounting Firm”).  In the event of any mistaken underpayment or overpayment
under this Agreement, as determined by the Accounting Firm, the amount of such
underpayment or overpayment will forthwith be paid to Executive or refunded to
the Company, as the case may be, with interest at one hundred twenty (120%) of
the applicable Federal rate provided for in Section 7872(f)(2) of the Code.  Any
reduction in payments required by this Section 8(g) will occur in the following
order:  (1) any cash severance, (2) any other cash amount payable to Executive,
(3) any benefit valued as a “parachute payment,” (4) the acceleration of vesting
of any equity awards that are options, and (5) the acceleration of vesting of
any other equity awards.  Within any such category of payments and benefits, a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are.  In the event that acceleration of compensation from equity
awards is to be reduced, such acceleration of vesting will be canceled, subject
to the immediately preceding sentence, in the reverse order of the date of
grant.
 
 

7.



 
9.         Restrictive Covenants.
 
(a)        Noncompetition.  In consideration of the payments by the Company to
Executive pursuant to this Agreement, Executive hereby covenants and agrees
that, during Executive’s employment with the Company and for the one-year period
following the date of Executive’s termination for any reason (the “Restricted
Period”), Executive will not, without the prior written consent of the Company,
engage in “Competition” (as defined below) with the Company Group.  For purposes
of this Agreement, if Executive takes any of the following actions he will be
engaged in “Competition:” engaging in or carrying on, directly or indirectly,
any enterprise, whether as an advisor, principal, agent, partner, officer,
director, employee, stockholder, associate or consultant to any entity or
individual to provide any product or service that competes with a product or
service of the Company Group with which the Executive worked, or about which he
acquired any Confidential Information (as defined below) during his employment
with the Company.  An action will not be considered Competition if it is outside
the scope of the following: (i) the provision of any form of mobile satellite
telecommunications, whether voice or data, as the term “telecommunications” is
defined in the Communications Act of 1934, as amended, and (ii) any other
material line of business which the Company Group enters into during the period
of Executive’s employment or has undertaken preparation to enter into at the
time of Executive’s termination.  Notwithstanding the foregoing, “Competition”
will not include  the passive ownership of securities in any entity and exercise
of rights appurtenant thereto, so long as such securities represent no more than
two percent (2%) of the voting power of all securities of such enterprise.
 
(b)       Non-Solicitation and No Hire.  In further consideration of the
payments by the Company to Executive pursuant to this Agreement, Executive
hereby covenants and agrees that, during the Restricted Period, Executive will
not (i) induce or attempt to induce any employee or consultant of the Company
Group to leave the employ or services of the Company Group, or in any way
interfere with the relationship between the Company Group and any employee or
consultant thereof, (ii) except in the performance of Executive’s duties for the
Company Group, hire any person who was an employee of the Company Group at any
time during the six (6) month period immediately prior to the date on which such
hiring would take place, or (iii) call on, solicit or service any customer,
supplier, licensee, licensor or other business relation of the Company Group in
order to induce or attempt to induce such person to cease doing business with,
or reduce the amount of business conducted with, the Company Group, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation of the Company Group.
 
 

8.



 
(c)        Confidential Information.  Executive acknowledges that the Company
Group has a legitimate and continuing proprietary interest in the protection of
its “Confidential Information” (as defined below) and that it has invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such Confidential Information.  During the period of
Executive’s employment and at all times thereafter, Executive will not, except
with the written consent of the Company or in connection with carrying out
Executive’s duties or responsibilities hereunder, furnish or make accessible to
anyone or use for Executive’s own benefit any trade secrets, confidential or
proprietary information of the Company Group, including without limitation its
business plans, marketing plans, strategies, systems, programs, methods, trade
secrets, employee lists, computer programs, insurance profiles and client lists
(hereafter referred to as “Confidential Information”); provided, that such
Confidential Information will not include information which at the time of
disclosure or use, was generally available to the public other than by a breach
of this Agreement or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company, Executive or such
third party or was otherwise developed or obtained legally and independently by
the person to whom disclosed without a breach of this Agreement. 
Notwithstanding the foregoing, Executive may disclose Confidential Information
when required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company Group or by
any administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, that, if Executive is ordered by a court or other
government agency to disclose any Confidential Information, Executive will (i)
promptly notify the Company of such order, (ii) at the written request of the
Company, diligently contest such order at the sole expense of the Company as
expenses occur, and (iii) at the written request of the Company, seek to obtain,
at the sole expense of the Company, such confidential treatment as may be
available under applicable laws for any information disclosed under such order.
 
(d)       Property of the Company.  All memoranda, notes, lists, records and
other documents or papers (and all copies thereof) relating to the Company
Group, whether written or stored on electronic media (including, without
limitation, Executive’s personal computer or laptop), made or compiled by or on
behalf of Executive in the course of Executive’s employment with the Company
Group, or made available to Executive in the course of Executive’s employment
with the Company Group, relating to the Company Group, or to any entity which
may hereafter become an affiliate thereof, but excluding Executive’s personal
effects, Rolodexes and similar items, will be the property of the Company, and
will, except as otherwise agreed by the Company in writing, be delivered to the
Company promptly upon the termination of Executive’s employment with the Company
for any reason or at any other time upon request.
 
 

9.



 



(e)        Intellectual Property.  All discoveries, inventions, ideas,
technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or created or produced by
Executive alone or with others, at any time during his employment with any
member of the Company Group, and in any way relating to the business activities
which are the same as or substantially similar to the business activities
carried on by the Company Group or proposed to be extended or expanded by the
Company Group, or the products or services of the Company Group, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form (“Developments”), will be the sole and exclusive property of the
Company.  Executive agrees to, and hereby does, assign to the Company, without
any further consideration, all of Executive’s right, title and interest
throughout the world in and to all Developments.  Executive agrees that all such
Developments that are copyrightable may constitute works made for hire under the
copyright laws of the United States and, as such, acknowledges that the Company
or one of the members of the Company Group, as the case may be, is the author of
such Developments and owns all of the rights comprised in the copyright of such
Developments and Executive hereby assigns to the Company without any further
consideration all of the rights comprised in the copyright and other proprietary
rights Executive may have in any such Development to the extent that it might
not be considered a work made for hire.  Executive will make and maintain
adequate and current written records of all Developments and will disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.
 
(f)        Non-Disparagement. Executive agrees not to disparage the Company
Group, any member thereof, and any of their officers, attorneys, directors,
managers, partners, employees, agents and affiliates, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that the Executive will respond accurately and fully to any question,
inquiry or request for information when required by legal process.
 
(g)        Enforcement.  The parties agree that the market for the Company
Group’s products and services is global, so that this Agreement applies to
Executive’s activities wherever they occur.  If, however, after applying the
provisions above, a court still decides that this Agreement or any of its
restrictions is unenforceable for lack of reasonable geographic limitation and
the Agreement or restriction(s) cannot otherwise be enforced the parties agree
that the fifty (50) miles radius from any location at which Executive provided
services to the Company Group on either a regular or occasional basis during the
two years immediately preceding termination of his employment, or if he is still
employed, the two years prior to any activity of the Executive that violates
this Agreement, will be the geographic limitation relevant to the contested
restriction.  Executive acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of Sections 9(a),
9(b), 9(c), 9(d) or 9(e) herein (collectively, the “Covenants”) would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company will be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  In addition, the
Company will be entitled to immediately cease paying any amounts remaining due
pursuant to Section 8 (other than the Accrued Amounts) if Executive has violated
any provision of Section 9(a) or has materially breached any of his obligations
under Sections 9(b), 9(c), 9(d) or 9(e) of this Agreement.  Executive
understands that the provisions of Sections 9(a) and 9(b) may limit his ability
to earn a livelihood in a business similar to the business of the Company but he
nevertheless agrees and hereby acknowledges that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to Executive, and (v) the consideration provided hereunder is
sufficient to compensate Executive for the restrictions contained in Sections
9(a) and 9(b).  In consideration of the foregoing and in light of Executive’s
education, skills and abilities, Executive agrees that he will not assert that,
and it should not be considered that, any provisions of Sections 9(a) and 9(b)
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable.  It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Sections 9(a) and 9(b) to
be reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement will not be rendered void but will be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable.  Alternatively, if any
court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding will not affect the enforceability of any of the
other restrictions contained herein.  In any such action, suit or proceeding to
enforce the Covenants, the prevailing Party will be entitled to an award of its
or his reasonable attorneys’ fees and costs incurred.
 
 

10.



 
10.       Miscellaneous.
 
(a)        Executive’s Representations.  Executive hereby represents and
warrants to the Company that (i) Executive has read this Agreement in its
entirety, fully understands the terms of this Agreement, has had the opportunity
to consult with counsel prior to executing this Agreement, and is signing the
Agreement voluntarily and with full knowledge of its significance, (ii) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he is bound, (iii) Executive is not a party to or bound by an
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which would interfere in any material respect with
the performance of his duties hereunder, and (iv) Executive will not use any
confidential information or trade secrets of any person or party other than the
Company Group in connection with the performance of his duties hereunder.
 
(b)       Mitigation.  Executive will have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder will not be
reduced or offset by any other compensation except as specifically provided
herein.
 
(c)        Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and an officer of the Company (other than Executive)
duly authorized by the Board to execute such amendment, waiver or discharge.  No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
 

11.



 
(d)       Successors and Assigns.
 
(i)         This Agreement is personal to Executive and without the prior
written consent of the Company will not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement will inure
to the benefit of and be enforceable by Executive’s legal representatives.
 
(ii)        This Agreement will inure to the benefit of and be binding upon the
Company and its successors and, other than as set forth in Section 10(d)(iii),
will not be assignable by the Company without the prior written consent of the
Executive (which will not be unreasonably withheld).
 
(iii)       The Agreement will be assignable by the Company to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company; provided
that, the Company will require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
As used in this Agreement, “Company” will mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
 
(e)        Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile or email to the respective facsimile numbers and email addresses, as
the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address will be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery, email or overnight courier
will be deemed given when delivered, (ii) notices sent by facsimile transmission
will be deemed given upon the sender’s receipt of confirmation of complete
transmission, and (iii) notices sent by registered mail will be deemed given two
days after the date of deposit in the mail.
 
If to Executive, to such address (including Company email address) as will most
currently appear on the records of the Company.
 
If to the Company, to its primary business location, that, as of the Effective
Date of this Agreement, is:
 
Iridium Communications Inc.
1750 Tysons Boulevard, Suite 1400
McLean, VA 22102
Facsimile:
Attention:  CEO
 
 

12.



 
(f)        GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
VIRGINIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF VIRGINIA
TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE
COMMONWEALTH OF VIRGINIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.  ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN FAIRFAX COUNTY,
VIRGINIA OR THE EASTERN DISTRICT OF VIRGINIA.  EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.
 
(g)        JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR
HEARD IN ANY COURT.
 
(h)       Set Off.  The Company’s obligation to pay Executive the amounts and to
make the arrangements provided hereunder will be subject to set-off,
counterclaim or recoupment of any amounts owed by Executive to the Company or
any of its affiliates except to the extent any such set-off, counterclaim or
recoupment would violate, or result in the imposition of tax under Section 409A
of the Code, in which case such right will be null and void.
 
(i)         Compliance with Code Section 409A.  It is intended that all of the
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions.  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether Severance Payments, expense reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment under this Agreement will at all
times be considered a separate and distinct payment.  Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Company at the time of his Separation from Service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, and if any of the
payments, including the Severance Benefits, upon Separation From Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation” (including as a result of the terms of Offer Letter),
then to the extent delayed commencement of any portion of such payments is
required to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code and the related adverse taxation under Section 409A of the Code, such
payments will not be provided to Executive prior to the earliest of (i) the
expiration of the six (6)-month period measured from the date of Executive’s
Separation From Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A of the Code without the
imposition of adverse taxation.  Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph will be paid in a lump sum to Executive, and
any remaining payments due will be paid as otherwise provided in this Agreement
or in the applicable agreement.  No interest will be due on any amounts so
deferred.
 
 

13.



 
(j)        Severability of Invalid or Unenforceable Provisions.  The invalidity
or unenforceability of any provision or provisions of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.
 
(k)       Advice of Counsel and Construction.  Each Party acknowledges that such
Party had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement.  Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.
 
(l)         Entire Agreement.  This Agreement sets forth the entire agreement of
the Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written in respect of the subject
matter contained herein.
 
(m)      Withholding Taxes.  The Company will be entitled to withhold from any
payment due to Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.
 
(n)       Section Headings.  The headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and will not constitute a part, of this Agreement.
 
(o)        Cooperation.  During the period of Executive’s employment and at any
time thereafter, Executive agrees to cooperate (i) with the Company in the
defense of any legal matter involving any matter that arose during Executive’s
employment with the Company Group, and (ii) with all government authorities on
matters pertaining to any investigation, litigation or administrative proceeding
pertaining to the Company Group.  Following termination of Employee’s employment
for any reason, Employee will fully cooperate with the Company in all matters
relating to the winding up of Employee’s pending work and the orderly transfer
of any such pending work to such other Employees as may be designated by the
Company Group. The Company will reimburse Executive for any reasonable travel
and out of pocket expenses incurred by Executive in providing such cooperation.
 
(p)       Survival.  Sections 7, 8(d), 8(g), 9, and 10 will survive and continue
in full force in accordance with their terms notwithstanding any termination of
Executive’s employment with the Company Group.
 
 

14.



 
(q)       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
IRIDIUM COMMUNICATIONS, INC.
 
 
 
 
By:
/s/ Matthew J. Desch
 
 
Name:  Matthew J. Desch
 
 
Title:  CEO
 
 
 
EXECUTIVE
 
 
 
/s/ Bryan Hartin
 
Bryan Hartin

 
[Signature Page to Employment Agreement]
 
 

15.



 
EXHIBIT A
 
GENERAL RELEASE
 
THIS AGREEMENT AND RELEASE, dated as of __________, 20__ (this “Agreement”), is
entered into by and between Bryan Hartin (“Executive”) and Iridium
Communications Inc. (the “Company”).
 
WHEREAS, Executive’s employment with the Company [will terminate/has terminated]
effective as of __________, 201_;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:
 
1.         Executive will be provided severance pay and other benefits (the
“Severance Benefits”) in accordance with the terms and conditions of Section
8(d) of the employment agreement by and between Executive and the Company, dated
as of December __, 2012 (the “Employment Agreement”); provided that, no such
Severance Benefits will be paid or provided if Executive revokes this Agreement
pursuant to Section 5 below.
 
2.         Executive, for and on behalf of himself and Executive’s heirs,
successors, agents, representatives, executors and assigns, hereby waives and
releases any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action (each, a “Claim”)
arising out of or relating to Executive’s employment or termination of
employment with, Executive’s serving in any capacity in respect of, or
Executive’s status at any time as a holder of any securities of, any of the
Company and any affiliates of the Company (collectively, the “Company Group”),
both known and unknown, in law or in equity, which Executive may now have or
ever had against any member of the Company Group or any equityholder, agent,
representative, administrator, trustee, attorney, insurer, fiduciary, employee,
director or officer of any member of the Company Group, including their
successors and assigns (collectively, the “Company Releasees”), including,
without limitation, any claim for any severance benefit which might have been
due Executive under any previous agreement executed by and between any member of
the Company Group and Executive, and any complaint, charge or cause of action
arising out of his employment with the Company Group under the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age against individuals who are age 40 or older),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Equal Pay Act, the Securities Act of 1933, the Securities Exchange Act of
1934, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, and the Virginia Human Rights Act, the Virginians with
Disabilities Act, all as amended; and all other federal, state and local
statutes, ordinances and regulations.  By signing this Agreement, Executive
acknowledges that Executive intends to waive and release any rights known or
unknown Executive may have against the Company Releasees under these and any
other laws; provided that, Executive does not waive or release Claims (i) with
respect to the right to enforce this Agreement or those provisions of the
Employment Agreement that expressly survive the termination of Executive’s
employment with the Company, (ii) with respect to any vested right Executive may
have under any employee pension or welfare benefit plan of the Company Group, or
(iii) any rights to indemnification preserved by Section 7 of the Employment
Agreement or under any applicable indemnification agreement, any D&O insurance
policy applicable to Executive and/or the Company’s certificates of
incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.
 
 

1.



 
3.         Excluded from this Release are any claims which cannot be waived by
law and any claims for vested benefits under the terms of the Company’s employee
benefit plans and programs.  Executive is waiving, however, his right to any
monetary recovery should any governmental agency or entity, such as the EEOC or
the DOL, pursue any claims on his behalf.  Executive also acknowledges that (i)
the consideration given to him in exchange for the waiver and release in this
Release is in addition to anything of value to which he was already entitled,
and (ii) that he has been paid for all time worked, has received all the leave,
leaves of absence and leave benefits and protections for which he is eligible,
and has not suffered any on-the-job injury for which he has not already filed a
claim.
 
4.         Executive acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended. Executive
acknowledges that Executive has been given twenty-one (21) days from the date of
receipt of this Agreement to consider all of the provisions of the Agreement
and, to the extent he has not used the entire 21-day period prior to executing
the Agreement, he does hereby knowingly and voluntarily waive the remainder of
said 21-day period.  Executive further acknowledges that he has been advised by
this writing that:  (a) his waiver and release do not apply to any rights or
claims that may arise after the execution date of this Release; (b) HE HAS READ
THIS AGREEMENT CAREFULLY,  (C) HE HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND (D) HE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP
CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. 
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.
 
5.         Executive will have seven (7) days from the date of Executive’s
execution of this Agreement to revoke the release, including with respect to all
claims referred to herein (including, without limitation, any and all claims
arising under ADEA).  If Executive revokes the Agreement, Executive will be
deemed not to have accepted the terms of this Agreement.
 
6.         Executive hereby agrees not to defame or disparage any member of the
Company Group or any executive, manager, director, or officer of any member of
the Company Group in any medium to any person without limitation in time.  The
Company hereby agrees that its executives, managers and officers, and the board
of directors, executives, managers and officers of the members of the Company
Group will not defame or disparage Executive in any medium to any person without
limitation in time.  Notwithstanding this provision, either party may confer in
confidence with his or its legal representatives and make truthful statements as
required by law.
 
 

2.



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
IRIDIUM COMMUNICATIONS INC.
 
 
 
 
 
By:
 
Its:
 
 
 
EXECUTIVE
 
 
 
 
 
Bryan Hartin

 
 

3.




 

